As we approach the seventy-fifth anniversary of the United Nations next year, it is timely to reflect on the role of the United Nations and the relevance of multilateralism.
The open and integrated international order that emerged after the Cold War has benefited all countries. Multilateral institutions, systems and laws are critical to the survival of small countries such as Singapore. They give us a stake in the global commons and a means to defend and advance our interests. A rules-based system imposes responsibilities on all countries and creates a stable environment for all. That is why Singapore is a staunch advocate of the United Nations, international law and the multilateral system.
The world is now going through a complex transition. The strategic balance is shifting. More countries are keen to enhance their international roles and are competing fiercely for influence. At the same time, the global consensus on the benefits of globalization has eroded and support for multilateralism has declined. In many countries, nationalist, isolationist and protectionist sentiments have intensified and have reshaped domestic politics, giving rise to inward-looking and nativist policies. The result is a more polarized world.
Continuing along that path will lead to an even more fragmented and unstable world. And yet, despite the increased friction and greater potential for conflict, countries have, in fact, become much more interconnected. Actions by one country are having a greater and faster impact on others, the consequences of which may eventually rebound. In such a world, a multilateral approach is not an option but rather a necessity in order for countries to deal with complex global problems, including poverty eradication, pandemics and climate change. Those are some of the themes of this year’s General Assembly debate.
Sustainable development has become a priority for all countries. We all face common challenges — creating jobs, raising standards of living and eradicating poverty. However, it is very difficult for any country to develop and progress on its own. Growth requires trade, investment and technology and all those activities depend on working with others, within an open and orderly international framework of rules.
That has been how many countries have progressed in the past 70 years since the Second World War. Developed countries opened up their own markets and benefited in return from access to new markets in the developing world for their industrial products, such as aircraft, electronic devices and machine tools. China’s accession to the World Trade Organization (WTO) in 2001 presaged two decades of dramatic economic growth, which lifted more than 850 million people out of poverty. India, too, has grown steadily since the 1990s, as its economy has gradually liberalized and become more integrated with those of its partners. Before that, other smaller economies in East and South-East Asia, including Singapore, travelled that same path.
Many developing countries in Africa and Latin America are now making the same journey. However, if global markets become less open and conditions for trade and investment more uncertain and disorderly, their progress will become much harder. Traditionally, developed countries help developing countries with foreign aid and technical assistance, but a much more effective way to help them is for developed countries to keep trade and markets open so that developing countries become more productive and can raise their standards of living on their own, providing good jobs at home and eliminating the pressure on their populations to emigrate to seek better lives elsewhere.
Today there is strong pushback against an open and integrated global economy. The view that globalization and free trade have worsened inequality has grown. However, the truth is that globalization and free trade have improved the lives of billions of people around the world, and not only those living in poor countries. Indeed, there have been winners and losers in every country and not all countries have succeeded in balancing the benefits and costs of globalization domestically. In those cases, the international system often becomes their scapegoat. However, a fragmented world with less growth and prosperity will create fewer jobs and make everyone’s prospects even dimmer. Worse, closed global markets will create tension and instability in the international system.
That does not mean that multilateralism is working perfectly — far from it. The post-war multilateral institutions have serious weaknesses. For example, the World Trade Organization has found it increasingly difficult to reach meaningful trade agreements, since any deal requires full consensus among its 164 member countries, which have widely differing interests and philosophies. Furthermore, the WTO’s rules were designed for an agriculture- and manufacturing-based world economy, and we now need new and better rules for services, particularly digital services and intellectual property. Still, the solution should be to reform those institutions rather than to bypass or dispense with them without first putting in place a better solution.
However, countries cannot afford to wait indefinitely for such reforms. Meanwhile, new regional mechanisms and frameworks for cooperation are either emerging or have developed. For instance, the Comprehensive and Progressive Agreement for Trans-Pacific Partnership and the Regional Comprehensive Economic Partnership will lower barriers and raise standards for trade in goods and services. In the area of finance, the Chiang Mai Initiative helps Asian countries to manage short-term liquidity problems via a multilateral currency- swap arrangement and complements support from the International Monetary Fund. Those are practical ways for countries to work together to help one another through the vagaries of the global economy.
Infrastructure development is another area that is ripe for regional cooperation. All over Asia, the demand for infrastructure far outstrips supply. Most of the time, Governments cannot fund all the infrastructure they need and international financial institutions, such as the World Bank and the Asian Development Bank, do not have enough resources to go around. That is why new initiatives, such as the Asian Infrastructure Investment Bank and the United States Better Utilization of Investments Leading to Development Act, have a role and are welcomed by many countries.
Those regional or plurilateral arrangements may be second best to multilateral ones, but in an imperfect world they address real needs and help us to make progress step by step. The key is to keep those arrangements open and inclusive, so that they can overlap and complement one another and allow other countries to join when they are ready. We need to avoid creating rival economic blocs or a bifurcated global economy that forces countries to choose sides and undermines the international order. Multilateral cooperation is also essential for dealing with wicked global problems. Those are problems that no single country can solve alone, but that if not tackled will have disastrous consequences for all countries.
One salient example is climate change. That is an issue with which our young people are seized, and rightfully so, because it is about their future and their lifetimes. This week, hundreds of thousands of young people demonstrated peacefully all over the world, including in Singapore, to demand climate action from their leaders. We have a responsibility to them to act and they deserve our full support.
For its part, Singapore takes climate change very seriously. Climate change is an existential issue for us. Like other low-lying island States, we are most vulnerable to rising sea levels. However, we will also suffer from climate change’s other effects, whether those are new diseases, more extreme weather events, food shortages, forced migration or even wars. Being so small, Singapore contributes only 0.11 per cent of global carbon dioxide emissions. Furthermore, we are disadvantaged in alternative energy, with limited sources of renewables other than solar energy. Nevertheless, we are committed to doing our full share under the Paris Agreement on Climate Change to reduce emissions and mitigate global warming. We have implemented significant measures in that regard, including a carbon tax, which is the first in South-East Asia and is applied economy-wide with no exemptions.
We are working with the United Nations to offer technical assistance to other countries. We will collaborate with partners to improve our understanding of climate change and its impact through research and institutions, such as the Association of Southeast Asian Nations Specialized Meteorological Centre, which is based in Singapore. We will also contribute to the efforts of international organizations such as the International Civil Aviation Organization and the International Maritime Organization to reduce emissions. In that regard, I would like to commend the Secretary-General for convening the Climate Action Summit this week. It was both timely and necessary.
Most importantly, we have to inculcate in our populations the mindset that each one of us has a responsibility to live sustainably and in harmony with the environment. We are under no illusions that the Paris Agreement target of 1.5°C global warming or less will be easy to achieve. Moreover, even if we do achieve that, the problem will not be completely solved, as such action will only slow down the rise in sea levels and will not stop it. However, we must try our best and over time all countries will have to do more to mitigate climate change. At the same time, we must be serious about preparing early to adapt to climate change. Adaptation efforts will be costly, but they are an essential investment for protecting not just our coastlines but also our communities, our future and our very existence. It is the responsibility of our generation to leave future generations with a habitable planet, both through mitigation and adaptation.
Adapting multilateralism for today’s world calls for new approaches that are open, inclusive and transparent. As Member States, we all have to work together to find solutions to global problems and build support for multilateral institutions among our peoples. A rules-based multilateral system is still far preferable to any other way to secure peace and prosperity and solve global problems. I call on fellow Member States to support the multilateral approach, push harder against the tide and demonstrate leadership in that endeavour.
